Citation Nr: 1025798	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-05 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 
percent for service-connected posttraumatic stress disorder 
(PTSD), from October 25, 2006, to July 27, 2008.

2.  .  Entitlement to a rating greater than 50 percent for 
service-connected PTSD, from July 28, 2008.

3.  Entitlement to a total disability rating based on individual 
unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In his July 2007 notice of disagreement, the Veteran indicated 
that he was no longer able to work due to the symptoms associated 
with his PTSD.  In a July 2008 VA examination report, the 
examiner indicated that the Veteran would have difficulty 
obtaining and maintaining gainful employment.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the United States Court of 
Appeals for Veterans' Claims (Court) held that a TDIU claim is 
part of an increased disability rating claim when such claim is 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the rating assigned for a disability, the claim for 
TDIU will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  As such, the issues before 
the Board are as set forth above.

In May 2010, the Veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided while at the 
RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From October 25, 2006, the Veteran's PTSD has been manifested by 
no more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial 50 percent disability 
rating for service-connected PTSD, from October 25, 2006, to July 
27, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2009).

2.  The schedular criteria for a disability rating greater than 
50 percent for service-connected PTSD, from July 28, 2008, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the blanket presumption of prejudicial error in all cases imposed 
an unreasonable evidentiary burden upon VA.  Rather, the Supreme 
Court suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  Id.  
As such, in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are prejudicial 
to the claimant. 

The Veteran's claim arises from his disagreement with the initial 
disability rating  following the grant of service connection.  
Courts have held that, once service connection is granted, the 
claim is substantiated and additional notice is not required.  
Thus any defect in the notice provided to the Veteran is not 
prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Nevertheless, by letters dated in November 2006, May 2008, and 
July 2008 the Veteran was notified of the evidence not of record 
that was necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information and 
evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied.  The foregoing correspondence 
also provided the Veteran with notice with respect to the Dingess 
requirements.

For increased-compensation claims, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice  regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated.  In sum, the Board 
finds that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled and no further action is necessary 
under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing 
the initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, in determining the present level of a disability 
for any increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

The Veteran's service-connected PTSD is currently rated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  PTSD is rated 
under the General Rating Formula for Mental Disorders, which 
provides that:

A 100 percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 30 percent disability rating is warranted for occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.

The Veteran was awarded service connection for PTSD by rating 
action dated in March 2007, at which time an initial disability 
rating of 30 percent was awarded.   At that time, the evidence of 
record included a letter from a licensed clinical social worker 
of the Brockton, Massachusetts, Vet Center, dated in December 
2006.  The letter showed that the Veteran was well oriented with 
no evidence of a thought disorder, hallucinations, delusional 
material or other indications of psychosis.  He had reported a 
chronic low grade depressed mood but denied any suicidal or 
homicidal ideations.  He endorsed re-experiencing symptoms 
manifested by unwelcome recollections triggered by helicopters, 
and intrusive thoughts about the death of a friend in Vietnam.  
He would avoid talking about Vietnam, avoid activities that 
served as reminders, was emotionally numb, had no close friends, 
and had abandoned previously enjoyable activities such as sports 
participation.  He described difficulty falling and staying 
asleep, hypervigilance, always feeling on guard, and an 
exaggerated startle reaction.  The diagnostic impression was 
chronic PTSD.  A GAF of 50 was assigned.

A VA examination report dated in January 2007 shows that the 
Veteran reported feeling tense and experiencing nightmares about 
things related to Vietnam.  He was employed full-time as a 
regional manager for a newspaper, where he had worked for the 
preceding 30 years.  He shared his residence with a significant 
other of 20 years.  He had no children.  He indicated that he had 
built his own room in the back of the house.  While he would get 
along fine with family, he did not get along with coworkers.  He 
did not really socialize and did not have any close friends.  He 
would attend individual counseling every two weeks.

Mental status examination revealed that the Veteran was fully 
oriented.  There were no apparent motor abnormalities.  His 
speech was normal.  Memory appeared to be grossly intact, though 
he reported that he felt it was slightly impaired.  He described 
that his mood was tense and anxious.  Affect appeared to be 
somewhat narrow, and  situationally appropriate and congruent 
with stated mood.  There were no abnormalities of thought 
content, thought process, or perception.  Insight and judgment 
were intact and adequate for making appropriate decisions.  The 
Veteran denied active suicidal or homicidal ideations, as well as 
any significant history of suicide attempt.  He reported being 
able to maintain personal hygiene and other basic activities of 
daily living within their normal limits.  He endorsed items  
extremely severely depressed mood, sleep disturbance, and weight 
loss.  He was considered capable of managing his own benefit 
payments.  The impression was chronic, mild, PTSD and depression.  
A GAF of 62 was assigned.  It was indicated that the Veteran had 
mild difficulties in social and occupational functioning.  His 
mild symptoms included depressed mood and mild insomnia, but he 
functioned well and had some meaningful interpersonal 
relationships.  The examiner stated that the Veteran perceived he 
was no longer able to work because he felt overwhelmed by dreams 
of Vietnam, which disturbed his sleep.  He was said to be mildly 
impaired in the social domain and moderately impaired in the 
occupational domain. 

VA outpatient treatment records dated from May 2007 to July 2008 
show continued regular participation in a group therapy and once 
monthly personnel counseling.  Symptoms associated with PTSD were 
said to include intrusive thoughts, sleep disturbances with 
dreams of Vietnam, panic episodes as frequent as four times per 
week, and suicidal ideation (without evidence of intent or plan 
indicated).  The records show treatment with medication. 

A VA examination report dated in July 2008 shows that the Veteran 
provided a history similar to that set forth above.  He described 
re-experiencing traumatic events, persistent avoidance/numbing, 
hyperarousal, depression, anxiety, and anger.  He indicated that 
he had retired in March 2007 and was currently unemployed.  
Mental status examination revealed that he was oriented times 
three and alert.  Attention was not impaired during the interview 
but was slightly impaired during Mini-Mental Status testing.  
Abstract reasoning was intact.  Memory for recent or remote 
events was mostly intact.  Thought form was lucid and coherent.  
There was no evidence of obsessions, compulsions, ideas of 
reference, delusions, specific fears, excessive worry, hypomania 
or mania, uncued panic attacks or agoraphobia.  The examiner 
noted suicidal ideation but denial of any intent or plans to hurt 
himself.  He denied past or current homicidal ideation.  The 
examiner found significant social isolation.  Insight was good 
and judgment was intact.  Diagnosis was PTSD related to wartime 
experiences in Vietnam.  A GAF of 50 was assigned.

A VA examination report dated in December 2009 shows that the 
Veteran reported symptoms associated with PTSD which included 
sleep disturbance, irritability, concentration difficulty due to 
intrusive thoughts, and hypervigilance with re-experiencing of 
wartime events.  He denied dissociative flashbacks but did report 
psychological and physiological reactivity to triggers, 
particularly helicopters passing overhead.  He displayed 
significant avoidance of traumatic events, avoidance of thoughts 
and activities that remind him of wartime.  He remained in a 
committed relationship, and was close to the children of his 
significant other, but had no other friends.  He enjoyed playing 
golf and fishing, however, he preferred to do these activities 
alone.  He would do work around the house, but had few 
pleasurable activities in life.  He would most often choose to 
spend time at home away from the rest of his family.  He added 
that he had not sought work since leaving the newspaper.  

Mental status examination revealed that he was oriented times 
four.  His insight was very good.  He denied any hallucinations 
or delusions and none were observed. Thought content was 
appropriate to context and he was not obsessional or delusional.  
There was some impairment in short term memory.  Thought process 
was not tangential or circumstantial.  There was hypervigilance, 
hyperarousal, and exaggerated startle response.  There was no 
evidence of dysthymia, panic attack disorder, generalized anxiety 
disorder, obsessive compulsive disorder, or any other specific 
phobias.  There was no impaired impulse control.  There was 
passive suicidal ideation, but without intent.  There was also 
avoidance of any kind of intimate social contact.  There was 
extreme anhedonia, detachment, and restricted affect.  The 
diagnosis was PTSD with depressive disorder, not otherwise 
specified.   A GAF of 50 was assigned.  

VA outpatient treatment records dated from April 2008 to May 2010 
show continued regular participation in a group therapy.  
Symptoms associated with PTSD were said to include feelings of 
isolation, depression, anxiety, intrusive thoughts, sleep 
disturbance, flashbacks, anger, and irritability.  Continued 
treatment with medication was indicated.

During his May 2010 hearing, the Veteran reiterated that he was 
not working and preferred to lead his life in relative isolation.  
He reported having no friends.  He would experience sleep 
disturbance, flashbacks, suicidal ideation, anger, and 
depression.  He would attend weekly group therapy at the PTSD 
center, and was treated with medication.

PTSD from October 25, 2006, to July 27, 2008

As discussed above, a 50 percent disability rating for PTSD 
requires that occupational and social impairment is found with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

The Veteran has described experiencing sleep problems, 
concentration problems, increased startle response, diminished 
social interest, depression, anxiety, and flashbacks.  The 
Veteran's GAF score since filing his claim for service connection 
until July 2008 were 50 (December 2006) and 62 (January 2007).  
While the GAF of 62 is indicative of mild symptoms with  some 
difficulty in social, occupational, or school functioning, the 
Board considers the GAF of 50 assigned one month earlier (and on 
each VA examination since January 2007) to be more probative of 
the Veteran's disability.  As such, the Board finds that the 
level of disability of the Veteran's PTSD is analogous to serious 
impairment in social and occupational functioning.  Such serious 
impairment is roughly commensurate with a rating criteria for 50 
percent under Diagnostic Code 9411.  Although he does not exhibit 
all of the symptomatology consistent with a 50 percent disability 
rating, the Board finds that overall the Veteran's disability 
picture more nearly approximates that which allows for a 50 
percent disability rating.

The Board has additionally reviewed the evidence to determine if 
a disability rating in excess of 50 percent may be assigned under 
the rating criteria.  After a review of the evidence of record, 
the Board concludes that the Veteran's PTSD is not productive of 
occupational and social impairment with deficiencies in most 
areas.  There is no evidence of obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); or an inability to establish and maintain 
effective relationships.  As such, the medical evidence contains 
no support for the assignment of a 70 percent disability rating.

PTSD from July 28, 2008

The VA outpatient treatment records dated from July 2008 to May 
2010 show continued isolation, sleep disturbance, flashbacks, 
suicidal ideation, anger, and depression.  The VA examination 
reports in July 2008 and December 2009 each show GAF scores of 
50.  As noted above, such symptoms are indicative of a disability 
manifested by serious impairment in social and occupational 
functioning, which is roughly commensurate with a rating criteria 
for 50 percent under Diagnostic Code 9411.  

The Board has additionally reviewed the evidence to determine if 
a disability rating in excess of 50 percent may be assigned under 
the rating criteria during the period beginning June 28, 2008.  
The Veteran's symptoms have been consistent as those noted above 
and, therefore, are not productive of occupational and social 
impairment with deficiencies in most areas.  There is no evidence 
of obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control; spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.  As such, the medical evidence does not support 
the assignment of a 70 percent disability rating.

The Board has considered the statements of the Veteran as to the 
extent of his PTSD over the entire course of this appeal.  He is 
certainly competent to report that his symptoms are worse.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a 
claim for an increased schedular disability rating, VA must 
consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that 
the Veteran argues or suggests that the clinical data supports an 
increased disability rating or that the rating criteria should 
not be employed, he is not competent to make such an assertion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements or 
testimony to be probative as to the facts under consideration).

Accordingly, the Board finds that overall disability picture most 
closely approximates the criteria for a 50 percent disability 
rating from October 25, 2006.  


ORDER


A disability rating of 50 percent for service-connected PTSD, 
from October 25, 2006, to July 27, 2008, is granted, subject to 
the applicable criteria governing the payment of monetary 
benefits.

A disability rating greater than 50 percent for service-connected 
PTSD is denied.


REMAND

As noted above, the Veteran has indicated that he was no longer 
able to work due to his PTSD.  In this case, the Veteran has 
raised the issue of entitlement to TDIU at the time that he was 
challenging the assigned disability rating for the service- 
connected PTSD.  Therefore, the claim of TDIU is part and parcel 
with the original claim and is properly before the Board.

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  Consideration may be given to a Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or the impairment caused by non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his or 
her service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one disability, 
at least one disability ratable at 40 percent or more and a 
combined disability rating of 70 percent.  Id.

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, neither 
appellant's non-service-connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. § 3.341(a); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).

Since the record reflects that the Veteran has asserted that his 
is unable to work, but he does not have one disability ratable at 
60 percent or more or a combined disability rating of 70 percent, 
the Board will consider whether referral for extraschedular 
consideration is warranted in this case.  Specifically, in cases 
where the Veteran is unemployable by reason of service-connected 
disabilities but does not meet the schedular criteria under 
38 C.F.R. § 4.16(a), the rating board is authorized to refer the 
case to the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation.  The referral from 
the rating board will include a full statement as to the 
Veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b).

To date, the medical evidence of record does not adequately 
address whether the Veteran is unemployable due to his service-
connected disabilities.  Indeed, the Veteran has not been 
afforded a VA examination regarding whether his service-connected 
PTSD prevents him from securing or following a substantially 
gainful occupation.  In view of the nature and severity of the 
Veteran's service-connected psychiatric disability in conjunction 
with his assertions regarding unemployability, the Board must 
remand this claim for such on opinion to be obtained.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran 
appropriate notice in compliance with the 
VCAA regarding claims for TDIU.

2.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination and/or social 
and industrial survey to determine the 
current whether he is unable to secure or 
follow a substantially gainful occupation due 
solely to impairment resulting from his 
service-connected PTSD.  The Veteran's claims 
file and a copy of this remand should be made 
available to the examiner for review.  All 
appropriate diagnostic testing should be 
performed.

The examiner should discuss the impact that 
the Veteran's PTSD symptoms and/or impairment 
have on his ability to work, to include 
whether he is unable to secure or follow a 
substantially gainful occupation.  A complete 
rationale for any opinion expressed shall be 
provided. 

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  After review of any evidence 
submitted by the Veteran, the RO/AMC should 
take such additional development action as it 
deems proper with respect to the claim for a 
TDIU.

In doing so the RO/AMC should consider 
submission of the claim to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for extra-
schedular consideration, if appropriate.  The 
RO/AMC shall follow any applicable 
regulations and directives implementing the 
provisions of the VCAA as to its notice and 
development.  If further action is required, 
it should be undertaken prior to further 
claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


